


109 HR 4382 : Southern Nevada Readiness Center

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4382
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the conveyance of certain
		  land in Clark County, Nevada, for use by the Nevada National
		  Guard.
	
	
		1.Short titleThis Act may be cited as the
			 Southern Nevada Readiness Center
			 Act.
		2.Nevada National
			 Guard land conveyance, Clark County, NevadaNotwithstanding any other provision of law,
			 Clark County, Nevada, may convey, without consideration, to the Nevada Division
			 of State Lands for use by the Nevada National Guard between 35 and 50 acres of
			 land in Clark County, Nevada, as generally depicted on the map entitled
			 Southern Nevada Readiness Center Act and dated October 4,
			 2005.
		
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
